DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on July 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 9,810,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a displacement detection device, the device comprising, among other essential features, a polarization maintaining fiber for transmitting light focused by the lens, and having a length that satisfies the equation found in the claim, wherein the polarization maintaining fiber includes a plurality of polarization maintaining sub-fibers fitted to each other by removable connectors, and when a plurality of fitting portions exists, in order of connection of the polarization maintaining sub-fibers, a total length of any combination of the polarization maintaining sub-fibers including a last polarization maintaining sub-fiber and any combinations of other polarization maintaining sub-fibers except the last polarization maintaining fiber that satisfies the length condition found in the claim; and wherein, when fitting the polarization maintaining sub-fibers, X and Y polarization mode axes of one polarization maintaining sub-fiber are interchanged with X and Y polarization mode axes of another polarization maintaining sub-fiber, in combination with the rest of the limitations of the above claim.
As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a displacement detection device, the device comprising, among other essential features, a polarization maintaining fiber for transmitting light focused by the lens, and having a length that satisfies the equation found in the claim, wherein the polarization maintaining fiber includes a plurality of polarization maintaining sub-fibers fitted to each other in series by removable connectors, a length of a shortest of the polarization maintaining sub-fibers is L, a length of each other of the polarization maintaining sub-fibers is set to 2 m * L, with m is an integer larger than 0, and the lengths of each of the polarization maintaining sub-fibers differ from each other; and wherein, when fitting the polarization maintaining sub-fibers, X and Y polarization mode axes of one polarization maintaining sub-fiber are interchanged with X and Y polarization mode axes of another polarization maintaining sub-fiber, the X and Y polarization mode axes having different propagation constants, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, please see pages 4-5 of applicant’s remarks dated July 12, 2022 in response to the previous Office action of record.  In particular, applicant’s discussion of the word interchanging (“are interchanged” as found in claims 1 and 2) as found on page 5 of those remarks, in conjunction with how the word is used in the instant specification, shows how the prior art of record fails to disclose or render obvious the limitations of the claimed invention as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 18, 2022